IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,476




EX PARTE MALCOLM HUNTER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 17477-A IN THE 2ND JUDICIAL DISTRICT COURT
FROM CHEROKEE COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
firearm by a felon and sentenced to eighteen years’ imprisonment. 
            Applicant contends that he was denied his right to appeal, because appellate counsel was
appointed but did not receive notice of the appointment until after the deadline for filing notice of
appeal or a request for an extension had passed.
            The trial court has determined that appellate counsel was not notified of his appointment until
after all applicable deadlines had passed.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 17477-A from
the 2nd Judicial District Court of Cherokee County.  See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim.
App. 2006).  Applicant is ordered returned to that time at which he may give a written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
 
Delivered: January 12, 2011
Do Not Publish